                 Case 1:20-cv-09624-LGS Document 29 Filed 03/26/21 Page 1 of 1


                      L AW O FFICE OF C HRISTOPHER P. F OLEY , LLC
                                     THE KATONAH PROFESSIONAL BUILDING
                                             51 BEDFORD ROAD
                                       KATONAH , NEW YORK 10536-2135
                                                 914 -301 -5925
                                              914 -301-5924 (FAX )



             CHRISTOPHER P. FOLEY
               cfoley@foleyllc.com

                                                                     March 25, 2021

       VIA ECF
       The Honorable Lorna G. Schofield
       United States Courthouse
       500 Pearl Street
       New York, New York 10007

       Re:     Ramirez v. Group Short Term Disability, Long Term Disability
                and Life Plan for Employees of ZB Company, Inc., et al.
               Case No.: 20-cv-09624 (LGS)

       Dear Judge Schofield:

               The undersigned represents plaintiff Glenda Ramirez in the above-
        referenced ERISA disability action. Further to Your Honor’s order of March 12
        (Docket No. 23), I write to report that the parties have worked diligently to redact
        plaintiff’s personal information from the 1,826 pages of which the administrative
        record is comprised. At present, however, the parties are in need of guidance in
        terms of how to deal with plaintiff’s protected health information, with which the
        administrative record is replete. Not wanting to run afoul of the order of March
        12, we respectfully request an opportunity to briefly conference the issue with one
        of your law clerks, and, pending that conference, a brief adjournment of
        tomorrow’s deadline.
The administrative records contains many references
to Plaintiff's personal information and PHI for which       Respectfully submitted,
sealing is appropriate, but also contains general
information about the benefits plans at issue in this       L AW O FFI CE OF
case, as well as correspondence regarding Plaintiff's        C HRI STOPHER P. F OLEY , LLC
claims for which sealing is not appropriate. Pursuant
to the Court's March 12, 2021, Order at Docket No. 23, By: _______________________
the parties shall file the administrative record with
proposed redactions. The parties shall redact any PHI              Christopher P. Foley
in the record. Where appropriate (e.g., medical
records), the parties may redact pages in their
entirety. The parties' deadline to file the redacted
administrative record is extended to April 2, 2021.

The Clerk of Court is respectfully directed to close the
motion at Docket No. 27.

So Ordered.

Dated: March 26, 2021
      New York, New York
